 



Exhibit 10.62
(BEARINGPOINT LOGO) [c22951c2295101.gif]
December 31, 2007
PRIVATE & CONFIDENTIAL
Mr. F. Edwin Harbach
[                              ]
[                              ]
Employment Letter and Terms and Conditions of Employment Full-Time,
Salaried Chief Executive Officer, President and Managing Director
Dear Ed:
This letter (this “Employment Letter”) will evidence the terms and conditions
relating to your promotion to the position of Chief Executive Officer, President
and Managing Director of BearingPoint, Inc. (the “Company”). Effective as of
December 31, 2007 (the “Effective Date”), this Employment Letter, together with
the Managing Director Agreement, the Restricted Stock Unit Agreement, the Stock
Option Agreement, and the Special Termination Agreement attached hereto and to
be executed contemporaneously herewith, shall replace and supersede, and serve
as a termination of, the following agreements previously executed by you and the
Company: (1) the Employment Letter, dated January 8, 2007, (2) the Managing
Director Agreement, dated January 8, 2007, and (3) the Special Termination
Agreement, dated January 8, 2007.
Compensation. Commencing on January 1, 2008, your annual base salary will be
$900,213.60, subject to standard withholdings and deductions.
Duties; Reporting; Termination. You will have such duties and responsibilities
as are commensurate with your position as Chief Executive Officer, and you also
will serve as a member of the Board of Directors. As Chief Executive Officer,
you will report directly to the Board of Directors of the Company and, at least
annually, your performance will be reviewed by the Board of Directors or the
Compensation Committee of the Board of Directors (the “Compensation Committee”).
Your employment shall be “at-will.” Your employment may be terminated by the
Company at any time and for any or no reason. Your employment may be terminated
by you with three months’ prior notice, as provided in your Managing Director
Agreement.
Amendment of Existing Restricted Stock Unit Agreement. You and the Company have
agreed as of the Effective Date to amend in certain respects the Restricted
Stock Unit Agreement, dated January 8, 2007, between you and the Company. In
connection therewith, contemporaneously with the execution and delivery of this
Employment Letter, and effective as

 



--------------------------------------------------------------------------------



 



Mr. F. Edwin Harbach
December 31, 2007
Page 2
of the Effective Date, you and the Company shall execute and deliver the
attached Amendment No. 1 to Restricted Stock Unit Agreement (“Amendment No. 1”).
New Restricted Stock Units. On December 31, 2007, the Compensation Committee
awarded you, effective as of January 2, 2008 (the “RSU Grant Date”), a number of
restricted stock units (the “Restricted Stock Units”) to be set forth in the
Award Notice of Restricted Stock Unit Grant to be executed and delivered
pursuant to the attached Restricted Stock Unit Agreement. The Restricted Stock
Units will be issued under the Company’s 2000 Long-Term Incentive Plan (as
amended, the “LTIP”), a copy of which has been provided to you. Subject to
accelerated vesting as provided herein, the Restricted Stock Units will vest
ratably (in 25% installments) beginning on the first anniversary of the RSU
Grant Date and each one-year anniversary thereafter, so that 100% of the
Restricted Stock Units shall have vested as of the fourth anniversary of the RSU
Grant Date, provided that your employment has not terminated prior to such date.
The attached Restricted Stock Unit Agreement, together with the related Award
Notice of Restricted Stock Unit Grant, detail the various terms of the grant of
the Restricted Stock Units, including terms and conditions related to the
settlement of the Restricted Stock Units.
All of the Restricted Stock Units will vest upon the termination of your
employment due to your death, Disability or Retirement (as defined in the
Restricted Stock Unit Agreement).
Notwithstanding the foregoing, all unvested Restricted Stock Units will vest as
of the date of any Change in Control (as defined in the LTIP), provided that
your employment has not terminated prior to such date.
In addition to any transfer restrictions set forth in the Restricted Stock Unit
Agreement or in any other applicable agreement, you will not be permitted to
sell any shares of the Company’s Common Stock you receive upon the settlement of
any of the Restricted Stock Units, except (i) in compliance with Company
policies applicable to the Company’s executive officers and (ii) in compliance
with applicable securities laws.
Stock Options. On December 31, 2007, the Compensation Committee awarded you,
effective as of January 2, 2008 (the “Stock Option Grant Date”), a grant of
stock options (the “Stock Options”) to purchase a number of shares of the
Company’s common stock at an exercise price per share to be set forth in the
Award Notice of Stock Option Grant to be executed and delivered pursuant to the
attached Stock Option Agreement. The Stock Options will be issued under the
LTIP. Subject to accelerated vesting as provided herein, the Stock Options will
vest ratably (in 25% installments) beginning on the first anniversary of the
Stock Option Grant Date and each one-year anniversary thereafter, so that 100%
of the Stock Options shall have vested as of the fourth anniversary of the Stock
Option Grant Date, provided that your employment has not terminated prior to
such date.
The attached Stock Option Agreement, together with the related Award Notice of
Stock Option Grant, detail the various terms of the grant of the Stock Options.

 



--------------------------------------------------------------------------------



 



Mr. F. Edwin Harbach
December 31, 2007
Page 3
Notwithstanding the foregoing, all unvested Stock Options will vest as of the
date of any Change in Control (as defined in the LTIP), provided that your
employment has not terminated prior to such date.
In addition to any transfer restrictions set forth in the Stock Option Agreement
or in any other applicable agreement, you will not be permitted to sell any
shares of the Company’s Common Stock you receive upon exercise of any of Stock
Options, except (i) in compliance with Company policies applicable to the
Company’s executive officers and (ii) in compliance with applicable securities
laws.
Annual Bonus. If you are eligible to receive a bonus for fiscal 2007 based upon
achievement of the performance objectives previously communicated to you by the
Compensation Committee, such bonus shall be in such amount as the Compensation
Committee shall determine, provided that your target bonus for fiscal 2007 shall
be no less than 40% of $700,000 (i.e., your annual base salary for fiscal 2007),
prorated for the period during 2007 you actually worked. For fiscal 2008 and
thereafter, you will be eligible to receive an annual performance bonus upon
achievement of all performance objectives as established each year by the
Compensation Committee and communicated to you. The target amount for your
annual performance bonus for fiscal 2008 and thereafter shall be an amount equal
to 100% of your annual base salary for the year for which the performance bonus
is being awarded. Subject to the “Severance” section and “Termination by the
Company without Cause” section below, your annual performance bonus (including
any performance bonus for fiscal 2007) may be paid in cash or any other form in
which (and at such time as) annual bonuses are paid to the Company’s other
executive officers, which shall be no later than the end of the calendar year
following the year in respect of which such bonus is payable. Any bonus payment
shall be subject to standard withholdings and deductions.
Benefits/Long- Term Incentives. You will be entitled to participate in all
employee benefit (including long-term incentives), fringe and perquisite plans,
practices, programs policies and arrangements generally provided to executives
of the Company at a level commensurate with your position.
Personal Days/Holidays. You will be entitled to 25 annual personal days, accrued
monthly, to use for vacation, illness or other personal absences. These personal
days are in addition to eight Company-designated holidays. As a full-time
employee, you will also be eligible to participate in our Personal Benefits
Program, as amended from time to time.
Business Expenses. The Company will reimburse you for the travel, entertainment
and other business expenses incurred by you in the performance of your duties in
accordance with the Company’s policies applicable to senior executives as in
effect from time to time.
Living Expenses. The Company will continue to reimburse you for the monthly
rental payments under the lease for your apartment located at [          ], New
York, New York until the scheduled expiration of such lease on September 30,
2008. The Company shall bear no responsibility or obligation for any other
expenses related to your retention of a

 



--------------------------------------------------------------------------------



 



Mr. F. Edwin Harbach
December 31, 2007
Page 4
residence in New York (including any monthly rental payments relating to the
period after such scheduled expiration of the lease), any other living expenses,
or any other family expenses associated with travel to and from such residence.
Severance. Upon termination of your employment, the Company will pay you:
(i) any earned but unpaid annual base salary through the date of termination,
(ii) any earned but unpaid annual bonus for any preceding year, provided that
your employment terminates after the date your annual bonus has been determined
by the Compensation Committee (except in the event of your death or Disability,
in which case the annual bonus will be your actual annual bonus for the prior
year prorated for the period worked), (iii) any unpaid accrued personal days and
unreimbursed business expenses, (iv) in the circumstances specified in the
“Termination by the Company without Cause” section below or the “Special
Termination Agreement” section below, the payments specified in the applicable
section, and (v) any other amounts due under any of the Company’s benefit plans.
Payment of the amounts specified in the “Termination by the Company without
Cause” section below shall be conditioned upon your execution of a full and
binding unilateral release of all claims arising from or associated with your
employment with the Company, which shall be prepared by, and in form and
substance reasonably satisfactory to, the Company (the “Release Agreement”). Any
severance and other payments shall be subject to standard withholdings and
deductions.
Termination by the Company without Cause. Upon your termination of employment by
the Company without Cause before the occurrence of a Change in Control (as
defined in the Special Termination Agreement) and in lieu of any obligation to
pay any amounts in such event pursuant to your Managing Director Agreement, the
Company will pay you a lump sum cash amount equal to two (2) times the sum of
(i) your then current annual base salary and (ii) your then current annual
performance bonus (if no annual performance bonus has been established for such
fiscal year, then the prior year’s actual bonus, provided that if such
termination occurs in fiscal 2008, then the annual performance bonus will be
100% of annual base salary in such year). The lump sum cash payment shall be
made within 30 days of the date of receipt by the Company of your fully executed
Release Agreement as specified in the “Severance” section above assuming that
you have not revoked the Release Agreement. Unless you are terminated with
Cause, the Company will also pay your premiums under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, on your behalf until the earlier
of (i) the 18-month anniversary of the date of termination of your employment,
or (ii) the date you become covered under a medical plan of another employer.
Special Termination Agreement. You shall be entitled to receive the payments and
other benefits specified in your Special Termination Agreement, a copy of which
is attached. During any period that you are eligible to receive payments and
other benefits under the Special Termination Agreement, you shall not be
eligible to receive any payment or other benefits under (1) clause (ii) or
(iv) of the “Severance” section above or (2) the “Termination by the Company
without Cause” section above.

 



--------------------------------------------------------------------------------



 



Mr. F. Edwin Harbach
December 31, 2007
Page 5
Indemnification and Employee Representations. The Company will indemnify you to
the fullest extent permitted by law and the Company’s Certificate of
Incorporation as in effect as of the Effective Date (regardless of any
subsequent changes to such Certificate) with respect to your activities on
behalf of the Company.
It is the policy and practice of the Company to reasonably ensure that the
Company and all new employees honor the terms of any reasonable post-employment
restrictions contained in agreements with prior employers of such new employees.
Furthermore, you will never be asked to share, utilize or disclose in any way
the proprietary or confidential information of a prior employer as part of your
duties on behalf of the Company. You agree to promptly notify the Company’s
General Counsel if you find yourself in a position of possibly violating your
contractual agreement(s) with prior employers.
You will be covered under the Company’s D&O liability insurance on the same
basis as other senior level executives of the Company.
The Company’s obligation to indemnify you under this heading “Indemnification
and Employee Representations” shall survive any termination of this Employment
Letter.
Definitions. For purposes of this Employment Letter, the following terms have
the meanings ascribed below:
     (a) “Cause” shall have the meaning specified in the Managing Director
Agreement.
     (b) “Disability” shall have the meaning specified in the Restricted Stock
Unit Agreement.
     (c) “Restricted Stock Unit Agreement” shall mean, except as otherwise
provided in the “Amendment of Existing Restricted Stock Unit Agreement” section
above, the Restricted Stock Unit Agreement, dated as of December 31, 2007,
between the Company and you, a form of which is attached hereto.
Other Considerations.
There are a number of other important items we wish to cover in this Employment
Letter. They are:

  •   The Company’s customary contributory benefits (such as medical, dental,
supplemental life insurance, long-term disability and optional accidental death
and dismemberment insurance) and non-contributory benefits (such as business
travel accident insurance, short-term disability and personal days) will
continue to be available to you following the Effective Date.     •   Please
carefully read this Employment Letter and the accompanying Managing Director
Agreement, Amendment No. 1, Restricted Stock Unit Agreement, Stock Option

 



--------------------------------------------------------------------------------



 



Mr. F. Edwin Harbach
December 31, 2007
Page 6

      Agreement and Special Termination Agreement (together with any exhibits or
award notices applicable thereto). Signing these documents is a condition of the
effectiveness of this Employment Letter. As noted above and therein, employment
with the Company is not for a specific term and may be terminated (i) by you,
upon three months’ notice as specified in your Managing Director Agreement or
(ii) by the Company at any time, for any or no reason, with or without Cause.  
  •   In connection with your original employment with the Company, you provided
the Company with a completed Disclosure and Authorization for Release of
Information form authorizing the Company to make an inquiry and compile a
background report. If the Company finds that you have made any misrepresentation
in connection therewith, the Company may terminate your employment without
obligation whatsoever on the part of the Company except payment to you for any
services rendered.

Miscellaneous.

1.   Notwithstanding any provisions of the Managing Director Agreement, the
Company and you hereby agree as follows:

  •   Notwithstanding Section 9 of the Managing Director Agreement, except as
otherwise determined by a court or arbitrator, as applicable, each party shall
be responsible for all of its own costs (including, without limitation,
attorneys’ fees and court costs) incurred in enforcing any agreement against the
other party.

2.   This Employment Letter can be amended only in writing signed by both you
and the Company. To the extent this Employment Letter makes reference to or
modifies the terms of any other agreements, the choice of law provision set
forth in each of such other agreements shall continue to govern the terms and
conditions of such agreements as well as the interpretation and construction
thereof and any references thereto that are set forth herein. All other terms
and conditions of this Employment Letter shall be governed by and construed in
accordance with the internal, domestic laws of the Commonwealth of Virginia.  
3.   In the event of any conflict between the provisions of this Employment
Letter and the provisions of any of the Managing Director Agreement, Amendment
No. 1, the Restricted Stock Unit Agreement, the Stock Option Agreement or the
Special Termination Agreement, the terms and provisions in this Employment
Letter shall control.   4.   This Letter Agreement is assignable by the Company
only to a successor (whether by merger, consolidation, purchase or otherwise) to
all or substantially all of the stock, assets or business of the Company, and
the Company will require any such successor, by written agreement in form and
substance reasonably satisfactory to you, to expressly assume and agree to
perform this Employment Letter in the same manner and to the same extent that
the Company would be required to perform it if no such assumption had taken

 



--------------------------------------------------------------------------------



 



Mr. F. Edwin Harbach
December 31, 2007
Page 7

    place; provided, however, that no such written agreement shall be required
if the transaction results in the successor becoming legally required to fulfill
the obligations of the Company under this Employment Letter, whether by
operation of law or otherwise. Except as expressly provided herein, you may not
sell, transfer, assign, or pledge any of your rights or interests under this
Employment Letter, provided that any amounts due hereunder shall, upon your
death, be paid to your estate unless you have designated a beneficiary therefore
in accordance with any applicable plan.   5.   For the purpose of this
Employment Letter, notices and all other communications provided for in this
Employment Letter shall be in writing and shall be deemed to have been duly
given when delivered personally or by overnight service or delivered or mailed
by United States certified or registered mail, return receipt requested, postage
prepaid, addressed to the Company at its executive office or to you at the
address on the records of the Company (provided that all notices to the Company
shall be directed to the attention of the Chairman of the Compensation Committee
and the Company’s General Counsel) or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.   6.   If any
provision of this Employment Letter or any portion thereof is declared invalid,
illegal, or incapable of being enforced by any court of competent jurisdiction,
the remainder of such provisions and all of the remaining provisions of this
Employment Letter shall continue in full force and effect. Failure to insist
upon strict compliance with any of the terms, covenants, or conditions of this
Employment Letter shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at anyone or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times. This Employment Letter may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.   7.   It is intended that this
Employment Letter will comply with Section 409A and this Employment Letter shall
be interpreted in a manner consistent with such intent. If any provision of this
Employment Letter (or of any award of compensation, including deferred
compensation or benefits) would cause you to incur any additional tax or
interest under Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company shall reform such provision; provided that the Company
agrees to maintain, to the maximum extent practicable and without additional
cost to the Company, the original intent and economic benefit you of the
applicable provision without violating the provisions of Section 409A; provided,
further, in no event shall you be required to defer the date on which you are
entitled to receive any payment or benefit hereunder for a period in excess of
six months.

 



--------------------------------------------------------------------------------



 



Mr. F. Edwin Harbach
December 31, 2007
Page 8
The items in this Employment Letter, the Managing Director Agreement, Amendment
No. 1, the Restricted Stock Unit Agreement, the Stock Option Agreement, and the
Special Termination Agreement (together with any exhibits or award notices
applicable thereto) and the other items referred to above represent the
Company’s and your entire agreement with respect to the terms and conditions of
your employment following the Effective Date. Any contrary representations that
may have been made to you at any time are superseded by this Employment Letter.
By signing below, you agree to the terms and conditions of employment specified
in this Employment Letter and the accompanying documents.
If you agree that the foregoing terms and conditions accurately evidence our
agreement concerning your continued employment after the Effective Date, please
sign and return this Employment Letter, the Managing Director Agreement,
Amendment No. 1, the Restricted Stock Unit Agreement, the Stock Option
Agreement, the Special Termination Agreement and the applicable award notices.
*********
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



--------------------------------------------------------------------------------



 



Mr. F. Edwin Harbach
December 31, 2007
Page 9
Should you have any questions, please contact me or contact Laurent Lutz, our
General Counsel, at [          ].
Very truly yours,
/s/ Roderick McGeary
Roderick McGeary, Chairman
BearingPoint, Inc.

         
 
  ACCEPTED:    
 
       
 
  /s/ F. Edwin Harbach     
 
 
 
F. Edwin Harbach    

Exhibits:
Managing Director Agreement
Amendment No. 1 to Restricted Stock Unit Agreement
Restricted Stock Unit Agreement
Award Notice of Restricted Stock Unit Grant
Stock Option Agreement
Award Notice of Stock Option Grant
Special Termination Agreement

 